DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected claims 13-34 to be examined. Restriction has been made final. Examiner has addressed the elected claims below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, , 18, 22-24 and 33-34 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cheatham et al (US 2018/0016027). 



Claims 13, 33 and 34. Cheatham teaches a system for controlling an unmanned helicopter, the system comprising: a processor configured to: receive a task; dynamically determine a route for the unmanned helicopter for the task, the route being based on the task, geography for the route, and terrain along the route (para 0081, 0087) UAV carried mission to transport payload from one place to another destination to various terrain, a dynamic determination of the terrain would be considered as avoiding any obstacles including wires and cables that can be on the way of the UAV to get to its destination, wherein the unmanned helicopter includes a fuselage for retaining flight electronics therein, a tail section coupled with the fuselage, a main rotor assembly coupled with the fuselage, and a payload rail coupled to the fuselage (FIG 1-3F, and fig 8A-8D, para 0098-0101) shows the entire UAV diagram of main body, fuselage that is connected to payload are and the rotor section of the UAV, electronics are within the main body of the UAV; autonomously perform the task including flying along at least a portion of the route (para 0095) UAV can be operated by a use or autonomous ; and a memory coupled to the processor and configured to provide the processor with instructions for determining the route and performing the task (para 0130-0131) instruction can be provided based on the profile and preference to perform task and to follow the route.

Claim 14. (Original) The system of claim 13, wherein the processor dynamically determines the route based on an additional input (para 0255-0256), the route can be dynamically determined or updated based on the intervention, for example a delivery can be prioritized and a route can be configured accordingly for the UAV to deliver the payload.

Claim 15. (Original) The system of claim 14, wherein the additional input includes at least one of a first weather condition from a system sensor on the unmanned helicopter, a second (para 0174, at least a weather data is considered for the dynamic route determination).

Claim 18. (Original) The system of claim 13, wherein the task is to return to a launch location, and wherein the system further includes: an external communications module coupled with the processor for receiving the task; and wherein the processor is further configured to: record the launch location; in response to receiving the task, determining the route from a current location to the launch location having a minimum safe altitude; 
control the unmanned helicopter to traverse a matching route; and control the unmanned helicopter to land within a predetermined distance of the launch location (para 0087-0089, 0102 0109, 0131), the route and the terrain is determined for the UAV for the mission tasks and its controlled and monitored by the external management system for the delivery of the payload and complete management of it, which inherently includes launching or flying the UAV, delivering the payloads and return.


Claim 22. (Original) The system of claim 13, wherein the task is to avoid an area, and wherein the system further includes: an external communications module coupled with the processor for receiving the task; and wherein the processor is configured to: determine the route such that the route excludes the area (para 0255-0256), UAV is configured to avoid certain area dynamically as it faces obstacles or challenges along the route of destination, which is considered to be the area that is excluded in the path of direction.

Claim 23. (Original) The system of claim 13, wherein the task is to follow an object emitting a global positioning location, and wherein the system further includes: an external communications module coupled with the processor for receiving the global positioning location; (para 0255-0256), UAV is configured to avoid certain area dynamically as it faces obstacles or challenges along the route of destination, which is considered to be the area that is excluded in the path of direction, thus considered to be the dynamic update to the route.

Claim 24. (Original) The system of claim 13, wherein an additional task is to remain acoustically undetectable, and wherein the system further includes: an external communications module coupled with the processor for receiving at least one region including human observers, and wherein the processor is further configured to: determine an acoustic detection distance based upon an acoustic signature for the unmanned helicopter, a wind direction, and a wind speed; and determine the route excluding an area, the area including the at least one region and the acoustic detection distance around each of the at least one region (para 0095, discloses UAV controlled by an operator, further discloses wind speed and flight speed (para 0180) is being considered for the flight route.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al (US 2018/0016027), in view of Stark et al (US 2014/0249693).

Claims 25-27 and 29. Cheatham teaches a drone/UAV delivery system where payload is delivered using different terrain along the route, Cheatham also discloses the obstacles , weather, wind and various conditions including traffic considered to dynamically configure the best route as prioritized; though its known in the art of UAV, certain configuration such as low battery or out of range, other obstacles and anomalies that UAV face; however Cheatham do not explicitly disclose the safe landing or return home feature in case of low battery or out of range or traversing  or fault detection to correct route in case of route loss; Stark teaches a controlling of UAV  with various anomalies and obstacles where drone/UAV can return home and find a safer ground to land (0027-0028 , 0032); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to provide a safety and alternative solution to the unexpected occurrences to have the UAV either return home or find a safe place to land autonomously for the safety purpose. 

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al (US 2018/0016027), in view of Maor (US 11,194,348).

Claims 30-32, Camera usages within drones are well known and widely being used prior to the applicants earliest priority date of this invention; however using the camera for image recognition to determine ad hoc safe landing or recognizing certain object via the UAV isnt taught or disclosed by Cheatham; Maor disclose a harvesting UAV fleet management system where cameras are used within the UAV to recognize certain object to complete certain tasks
a camera;
an external communications module; and wherein the processor is further configured to:
orient the camera toward a possible landing site;
provide images including the possible landing site to the user via the external communications module;
receive a user-selected landing site; and control the unmanned helicopter to land within a predetermined distance of the landing site; the system recognizes the fruit on the tree, how to approach the three to collect the fruit and then carry them back (col 6, line 1 to co 7 line 65); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to provide an imaging or image recognition system within the UAV to have an alternative way to detect and identify object as needed for the task or for the safety. 

Allowable Subject Matter
Claims 16-17. 19-21 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619